Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 28, 2022

The Court of Appeals hereby passes the following order:

A22E0030. STATE OF GEORGIA v. CHASE MCDERMOTT.

      The State of Georgia filed this motion for emergency stay of an order issued
by the Superior Court of Fulton County in STATE OF GEORGIA v. ONE
THOUSAND ONE HUNDRED THIRTY AND 00/100 DOLLARS ($1,130.00) IN
UNITED STATES CURRENCY, GLOCK 27 .40 CAL. (SERIAL#BAEG436),
Case No. 2021CV351366, to release seized funds that is subject to a complaint in rem
for forfeiture pursuant to OCGA §§ 9-16-12 and 16-13-49.


      Attachments to the motion show that the trial court entered a final order in the
forfeiture action in favor of the claimant on February 24, 2022 (“it is hereby
ORDERED, ADJUDGED AND DECREED that the $1,130 in United States currency
found on Mr. McDermott’s person shall be RETURNED to Mr. McDermott
INSTANTER”), and that the State filed a timely notice of appeal from the judgment.


      Given that the State’s timely notice of appeal filed as provided in OCGA §§ 5-
6-37 and 5-6-38 serves as supersedeas pursuant to OCGA § 5-6-46 (a), the State is
required to release the condemned property only upon disposition of the appeal.
Accordingly, to maintain the status quo pending appeal, the State’s motion is hereby
GRANTED and enforcement of the trial court’s February 24, 2022 order is stayed.
See also OCGA § 9-11-62 (a), (e).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 02/28/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.